                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF MICHIGAN
                                 SOUTHERN DIVISION


 JACK BRANDT,

        Plaintiff,
                                                     Case No. 1:19-cv-515
 v.
                                                     HONORABLE PAUL L. MALONEY
 COUNTY OF ST. JOSEPH, et al.,

        Defendants.
 ____________________________/


               ORDER ADOPTING REPORT AND RECOMMENDATION

       This lawsuit was brought to this court when Defendant removed the matter from the

Calhoun County Circuit Court on June 28, 2019 (ECF No. 1). Defendant then filed a motion for

summary judgment. The matter was referred to the Magistrate Judge, who issued a Report and

Recommendation on February 26, 2020, recommending that this Court grant the motion in part

and remand the state law claims to state court. The Report and Recommendation was duly served

on the parties. No objections have been filed. See 28 U.S.C. § 636(b)(1). Therefore,

       IT IS HEREBY ORDERED that the Report and Recommendation (ECF No. 21) is

APPROVED and ADOPTED as the Opinion of the Court.

       IT IS FURTHER ORDERED that the Motion for Summary Judgment (ECF No. 11) is

GRANTED IN PART AND DENIED IN PART.

       IT IS FURTHER ORDERED that summary judgment is GRANTED on Plaintiff’s claim

alleging violations of the American’s with Disability Act.
         IT IS FURTHER ORDERED that Plaintiff’s state law claim(s) are REMANDED to state

court.

         IT IS FURTHER ORDERED that this Court certifies pursuant to 28 U.S.C. § 1915(a)(3)

that an appeal of this decision would not be taken in good faith. See McGore v. Wrigglesworth,

114 F.3d 601, 610-11 (6th Cir. 1997), overruled on other grounds by Jones v. Bock, 549 U.S. 199,

206, 211-12 (2007).

         A Judgment will be entered consistent with this Order.



Dated: March 13, 2020                                        /s/ Paul L. Maloney
                                                            Paul L. Maloney
                                                            United States District Judge




                                                 2
